DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number16/750,712 filed on 1/23/2020.
Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 1; a claimed preamble cites “A method, comprising” is confusing and indefinite because not clear if “A method” is about? Clarification is required. Claims 2-6 depending upon the rejected claim 1 are also rejected. Claim 19, line 1; having the same issues as mentioned; therefore, claims 19-20 are rejected. 
Re claim 10, line 4; a phrase “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required. Claim 19 having the same issues is also rejected.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-5, 7-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. Pedemas et al. (‘Pedemas’).
Re claim 1: Pedemas discloses a method, comprising: determining a first operating height of a first window 12 of a vehicle 14; determining a second operating height of a second window 12 of the vehicle 14; comparing the first operating height with the second operating height; and selectively adjusting the first operating height or the second operating height such that the first operating height and the second operating height are substantially equal to one another (see Figure).
Re claim 2: wherein the first window 12 and the second window 12 are both front windows 12/12 of the vehicle of a first row.
Re claim 3: wherein the first operating height (wherein 38 points to) indicates that the first window is partially rolled down 38. 
Re claim 4: wherein selectively adjusting the first operating height (wherein 38 points to) or the second operating height includes: determining actuation of the first window 12 of the vehicle 14; and actuating the second window in response to the actuation of the first window 12.
Re claim 5: further comprising presenting a control mechanism 18 on a human machine interface that allows a user to activate a window personalization setting 24.
Re claim 7: Pedemas discloses a system, comprising: a processor 20; and a memory 22 for storing instruction, the processor 20 executing the instructions to: determine that a first window 12 is partially rolled down 38; and cause a second window 12 to be partially rolled down 38 such that a second operating height of the second window is substantially equal to a first operating height of the first window (see Figure).
Re claim 8: further comprising an actuator 32 electrically coupled to both the first window 12 and the second window 12, wherein the actuator 32 can cause translation of the first window 12 and the second window 12 by application of a voltage to the first window 12 and the second window 12.
Re claim 9: wherein the processor 20 is configured to compensate for a voltage drop of the voltage between the first window 12 and the second window 12 that would cause the first window to be translated more than the second window.  
Re claim 10: wherein the processor 20 compensates for the voltage drop by: calculating the voltage drop; and applying the voltage to the second window 12 for a longer period of time than which was applied to the first window 12, based on the voltage drop.
Re claim 11: wherein the processor 20 is configured to apply a predetermined translation limit that limits how far the first window 12 or the second window 12 is rolled down 38.
Re claim 12: wherein the processor 20 is configured to provide a control mechanism 18 on a human machine interface 24, the control mechanism 18 including a preselected roll down value of a plurality of preselected roll down values, wherein the first window 12 is partially rolled down 38 based on selection of the preselected roll down value.
Re claims 15-17: further inherently comprising selectively translating a third window 12 until a third operating height of the third window 12 and a fourth operating height of a fourth window 12 are substantially equal to one another; wherein the third operating height and the fourth operating height are different than the first operating height and the second operating height; wherein the first operating height is greater than or equal to a predetermined translation limit.
Re claim 18: further comprising applying a preselected roll down value (wherein 38 points to) of a plurality of preselected roll down values, wherein the first window 12 is partially rolled down to the first operating height based on selection of the preselected roll down value.
Re claim 19: Pedemas discloses a method, comprising: applying voltage (e.g. from a control unit 18) to control operation of a first window 12 and a second window 12 based on input to an actuator 32; compensating for a voltage drop between the first window 12 and the second window 12 that would cause the first window 12 to be translated more than the second window 12; determining the voltage drop; and applying a voltage to the second window 12 for a longer period of time than which was applied to the first window 12, based on the voltage drop.
Re claim 20: further comprising: comparing a first operating height (wherein 38 points to) of the first window 12 with a second operating height of the second window 12; and selectively adjusting the first operating height or the second operating height to be substantially equal to one another when the first operating height and the second operating height are not substantially equal. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2007/0027587 to Pedemas in view of US No. 2016/0176372 to Kim.
Re claims 6 and 13-14: Pedemas discloses basic structures for the claimed invention but does not disclose expressly wherein the first operating height or the second operating height are determined from camera images; wherein comprising a first camera that is configured to measure a first operating height of the first window based on the first window being partially rolled down; and a second camera that is configured to measure a second operating height of the second window. Kim discloses controlling a vehicle, which including camera sensor (see par. [0080]) or cameras (see par. [0128]) provided within the vehicle for sensing a request for controlling windows (see Fig. 6). In view of Kim, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide Pedemas camera sensors in order to capture images within the vehicle for assisting the unit controller effectively operate the window panels.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale